Citation Nr: 1228814	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by which the RO, in pertinent part, granted service connection for the disability at issue herein.  The Veteran is contesting the initial disability evaluation assigned. 

In July 2010, the Board, in pertinent part, remanded this matter for further procedural and evidentiary development, which has been accomplished satisfactorily.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

The service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint is manifested by no more than occasional discomfort and pain upon prolonged walking or standing.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5280-5003 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter provided to the Veteran that fully addressed all three notice elements and was provided prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In April 2005, the Veteran acknowledged receipt of notice and indicated that he had no further evidence to submit.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in November 2011.  Any defect as to the timing of this notice was cured because the RO readjudicated the claim in a January 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical records, and VA clinical records.  The Veteran was afforded adequate VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5280-5003.  38 C.F.R. §§ 4.20, 4.71a.  The Board notes that a temporary total rating was in effect from August 3, 2005 to September 30, 2005 for convalescence.  See generally 38 C.F.R. § 4.30 (2011).

Diagnostic Code 5003 pertains to degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes, a 20 percent evaluation is warranted.

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent evaluation is warranted.  

38 C.F.R. § 71a, Diagnostic Code 5003.

The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

Diagnostic Code 5280 pertaining to unilateral hallux valgus.  Under this diagnostic code, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

In August 2005, the Veteran underwent a cheilectomy and chondroplasty of the left first metatarsophalangeal joint due to painful degenerative joint disease of the left first metatarsophalangeal joint.  

On November 2005 VA examination of the left foot, the Veteran reported left foot pain on an intermittent basis, which would rise to a 7 on a scale of 1 to 10.  There was no stiffness or swelling.  Only prolonged standing and walking caused left foot pain, whereas rest relived left foot pain.  Flare-ups occurred with prolonged walking, which was required in his job.  However, the flare-ups did not cause functional impairment.  The Veteran worked on a full-time basis.  The Veteran did not use crutches, a cane, or corrective shoes.  He did, however, use a left shoe insert.  According to the examiner, the Veteran was not limited occupationally, and he was completely self sufficient.  The examiner described a well-healed surgical scar.  It was hyperpigmented and elevated from the surface at about 1/16th of an inch.  It was pressure sensitive.  The examiner indicated that the left first matatarsophalangeal (MT) joint range of motion was normal, and there was no additional limitation of motion with repetitive use.  There was no edema, but there was slight tenderness in the scar area.  Gait was normal, but the Veteran was limited in walking and standing after a full day's work.  There was no unusual shoe wear.  The Veteran was unable to stand on his toes or squat.  The examiner diagnosed status-post left bunionectomy with degenerative joint disease in the first metatarsophalangeal joint.

On September 2010 VA examination, the Veteran reported some loss of left great toe motion and mild discomfort with activities.  The Veteran noted occasional "locking up" of the left great toe.  The Veteran's disability did not have an impact upon employment.  Symptoms identified included pain, stiffness, and weakness on walking.  There was no limitation on standing or walking.  There was some left great toe limitation of motion.  The examiner noted 10 degrees angulation and flexion and extension of the left great toe to 20 degrees.  There was no problem walking on heels or toes.  The examiner noted minimal hallux valgus on the left and a well-healed three centimeter surgical scar that was nontender.  The Veteran's gait was normal, and he walked briskly.  Shoe wear pattern was normal.  

The Veteran was again examined in November 2010, after the examiner had the opportunity to review the claims folder.  The findings were mostly unchanged, but range of motion appeared to have improved.  Minimal hallux valgus- 10 degrees was noted and the left great toe had MT extension to 20 degrees.  

The Veteran is in receipt of the maximum evaluation available under Diagnostic Code 5281.  Furthermore, he can receive no more than a 10 percent evaluation under Diagnostic Code 5003 because two or more major joints or two or more minor joint groups are not implicated, and there are no incapacitating exacerbations.  

The Board observes that hallux valgus can also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 as a foot injury.  See Schafrath, supra.  Under this diagnostic code, a 10 percent rating is warranted for a moderate foot injury, a 20 percent disability rating is warranted for a moderately severe foot injury, and a maximum 30 percent disability rating is warranted for a severe foot injury.  A note to Diagnostic Code 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds that the Veteran's service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint does not warrant a 20 percent rating under Diagnostic Code 5284 because at no time during the appeal period did the disability rise to the level of "moderately severe."  See Fenderson, supra.  The Veteran has always been able to walk, he has required no more than a shoe insert as an assistive device, and his activities have not been curtailed due to the service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint.  The Board is cognizant of some weakness, locking, pain, and perhaps fatigability.  The Veteran's disability picture, however, has not risen to the level of moderately severe despite the foregoing manifestations.  Indeed, the Veteran's disability picture appears to have improved over the years following the 2005 left bunionectomy.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Board finds that a higher rating due to functional loss is not warranted.  On VA examination in November 2005, there was no additional limitation of motion with repetitive use.  On VA examination in September 2010, there was no incoordination of the great toe and no objective, reproducible consistent weakness the great toe was identified.  Gait was normal and the Veteran was able to stand up and walk on both feet.  On VA examination in November 2010, there were no limitations on standing or walking.  No weakness was found and the examiner indicated that incoordination and fatigability was not able to be measured.  The examiner indicated that if the Veteran wears the appropriate footwear, the left great toe does not limit functional ability.  

The Board must also consider whether a separate evaluation for post-operative scarring is warranted.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).  

In November 2005, the Veteran's scar was said to be well healed.  It was not characterized as painful but found to be pressure sensitive and slightly.  On VA examination in September and November 2010, the scar was described as nontender.  It was three centimeters in length.  The preponderance of the objective evidence, therefore, does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for the post-operative left foot scar.  Id.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record does not show that the Veteran is unemployable.  At the time of the most recent VA examination in November, the Veteran reported to the examiner that he was employed.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id. 

With respect to the Veteran's claim, the Board has also considered his statements that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's left great toe disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  


Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint with the established criteria found in the rating schedule for disabilities of the feet shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An initial evaluation in excess of 10 percent for the service-connected left great toe bunion with degenerative joint disease of the first metatarsophalangeal joint is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


